Scudder, J. (dissenting).
I respectfully dissent in part. In my view, Supreme Court did not err in determining the amount of fees owed to plaintiffs’ former attorneys based upon the value of the services rendered, and I would therefore affirm. Where the fee dispute is between outgoing and incoming attorneys, the outgoing attorney may elect the method of payment (see Matter of Cohen v Grainger, Tesoriero & Bell, 81 NY2d 655, 658 [1993]; Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454, 458 [1989]), and the record establishes that plaintiffs’ former attorneys attempted to elect the method of payment. Here, however, the fee dispute is not merely between outgoing and incoming attorneys but, rather, is between both the outgoing attorneys and the incoming attorneys and between the outgoing attorneys and plaintiffs. “Only if the client and attorney agree may the attorney receive a fee based on a percentage of recovery” (Cohen, 81 NY2d at 658). Although the instant motion was not made until two years after plaintiffs discharged their former attorneys, the record establishes that plaintiffs did not agree to a fee arrangement with their former attorneys at the time they discharged them and that efforts on behalf of plaintiffs by one of their incoming attorneys to agree upon the amount of legal fees to which the former attorneys were entitled had been unsuccessful. In any event, “a judicial determination of the fee” may be obtained “at any time” (id. at 660). Present — Pigott, Jr., PJ, Pine, Scudder, Martoche and Lawton, JJ.